Citation Nr: 0712231	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-18 590	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease.  

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and September 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, and Muskogee, 
Oklahoma, respectively.  


FINDINGS OF FACT

1.  The veteran was denied service connection for a back 
disability in December 1993.  He did not appeal.

2.  The evidence received since December 1993 is new and 
raises a reasonable possibility of substantiating the 
underlying claim.

3.  The veteran's currently diagnosed degenerative disc 
disease is not related to military service.

4.  The veteran does not have bipolar disorder attributable 
to military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disability has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156(a) 
(2006).

2.  The veteran does not have degenerative disc disease that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006)

3.  The veteran does not have bipolar disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence-Degenerative Disc Disease

In this case, the RO originally denied a claim of service 
connection for a back disability by way of a rating decision 
dated in December 1993.  The veteran did not appeal and the 
decision consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2006).  As a result, service connection for 
degenerative disc disease may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002 and Supp. 2006); 38 C.F.R. § 3.156 (2006); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1993 
decision consisted of the veteran's service medical records 
(SMRs).  The SMRs were negative for complaints, treatment, or 
diagnosis of a back disability.  The veteran's July 1978 
separation examination revealed a normal spine.

The veteran submitted an application to reopen his claim of 
entitlement to service connection for a back disability in 
February 2003.  

Evidence received since the December 1993 rating decision 
consists of VA outpatient treatment reports dated from May 
2001 to December 2006.

Because the evidence received since December 1993 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  There was no 
indication previously that the veteran had a back disability 
following service.  Since the prior denial, the veteran has 
submitted evidence of treatment for his claimed back 
disability.  Consequently, the Board concludes that this new 
information is material to the question before the Board.  
This claim is reopened.  

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence

The veteran's SMRs were negative for complaints, treatment, 
or diagnosis of psychiatric disability or a back disability.  
The veteran was admitted for a period of two weeks for drug 
abuse in November and December 1976.  The veteran's July 1978 
separation examination revealed a normal psychiatric 
evaluation and normal spine.  

The veteran was afforded a VA psychiatric examination in 
April 2003.  The veteran was noted to be anxious.  His 
personal hygiene was good.  He was oriented to person, place, 
and time.  The veteran's thought processes were reported to 
be coherent and goal-directed.  The veteran reported high 
levels of anxiety and depression.  The veteran reported 
auditory hallucinations.  The examiner diagnosed the veteran 
with adjustment disorder and substance dependence.  Bipolar 
disorder was ruled out as a diagnosis.  

The veteran was afforded a VA examination to assess his 
claimed back disability in May 2003.  The examiner reviewed 
VA x-rays which revealed osteoarthritis of the lumbar spine.  
It was noted that the veteran was treated with muscle 
relaxants and ibuprofen for chronic back pain.  The veteran's 
gait was noted to be normal and he ambulated without 
assistive devices.  The veteran reported pain with straight-
leg raising but the examiner noted that there were 
inconsistencies of the straight-leg raising examination 
because the veteran was able to tie his shoes when 
distracted.  The examiner diagnosed the veteran with 
degenerative disc disease but he noted that the examination 
was inconsistent with a probable psychological component 
contributing to the veteran's pain.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2001 to December 2006.  The records 
include treatment for psychiatric disabilities and include 
reference to diagnoses including undiagnosed psychiatric 
disorder, bipolar disease, panic disorder, polysubstance 
abuse/dependence, psychosis, depression, major depressive 
disorder, manic-depressive disorder, substance abuse, social 
phobia, and opioid dependence.  A psychological consultation 
dated in January 2004 included psychological testing and 
revealed diagnoses of polysubstance dependence, major 
depressive disorder, and social phobia.  

The VA outpatient treatment include June 2001 x-rays which 
revealed degenerative changes in the lower lumbar spine and 
narrowing of L4-L5 disc space and to a lesser degree L5-S1 
disc space and transitional type L5 bat-wing deformity with 
pseudoarticulation on the left side.  The veteran reported 
low back pain in September 2001.  X-ray obtained at that time 
revealed degenerative changes in the lower lumbar spine and 
narrowing of L4-L5 disc space and to a lesser degree L5-S1 
disc space and transitional type L5 bat-wing deformity with 
pseudoarticulation on the left side.  In August 2002 the 
veteran reported back pain.  He was noted to have been 
involved in a motor vehicle accident in July 2002.  The 
examiner said the veteran's pain was likely from degenerative 
joint disease exacerbation and he was prescribed non-
steroidal anti-inflammatories and muscle relaxants.  X-rays 
obtained in August 2002 revealed degenerative osteoarthritis 
of the lumbar spine.  Lumbarization of S1 was noted to be a 
normal variant.  Spondylolysis of the pars inarticularis of 
S1 was noted.  In September 2003 the veteran was seen for 
back pain secondary to an injury lifting a light desk.  The 
veteran reported low back pain for twenty years in June 2006.  
X-rays of the lumbar spine obtained in October 2006 revealed 
narrowing at L4-L5 greater than L3-L4, slight retrolisthesis 
of L4 on L5 and the facets were narrowed and sclerotic with 
increasing severity at the lower levels.  X-rays of the 
lumbar spine obtained in November 2006 revealed diffuse 
degenerative joint disease throughout the lumbar spine, 
moderate acquired spinal stenosis at L3-L4, and broad-based 
annular disc bulge at L5-S1.  In December 2006 the veteran 
was assessed with chronic back pain.  

Degenerative Disc Disease

The veteran contends that he suffers from a current back 
disability related to a back injury incurred in service.  As 
noted above, the veteran's SMRs revealed no treatment, 
complaints, or diagnosis of a back disability in service.  
The veteran's July 1978 separation examination did not reveal 
any spine abnormalities.  The first evidence of any 
disability of the lumbar spine was in June 2001, more than 
twenty years after the veteran separated from service.  The 
veteran also reported several intercurrent injuries since 
service including a motor vehicle accident in 2002 and a 
lifting injury in 2003.  Neither the May 2003 VA examiner nor 
any of the veteran's treating physicians at VA provided any 
opinions linking disc disease to his period of service.  
There is no evidence that the veteran incurred a back 
disability during his military service.  The absence of any 
medical opinion based on the evidence of record establishing 
a nexus between the veteran's current disc disease and any 
incident in service is telling.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for disc disease.

Bipolar Disorder

In this case the veteran has received various psychiatric 
diagnoses over the years including bipolar disease and 
bipolar affective disorder.  However, when examined by VA for 
the purpose of determining whether the veteran suffers from 
bipolar disorder related to service, the April 2003 examiner 
diagnosed the veteran with adjustment disorder and substance 
dependence.  Bipolar disorder was ruled out as a diagnosis.  
Similarly, at a psychological consultation at VA in January 
2004 which included psychological testing, the veteran was 
diagnosed with polysubstance dependence, major depressive 
disorder, and social phobia.  None of the veteran's treating 
physicians at VA or the VA examiner provided a medical 
opinion establishing a nexus between any diagnosed bipolar 
disorder and military service.  Similarly, as noted above, 
the evidence tends to show that the veteran does not 
currently suffer from a bipolar disorder.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for bipolar disorder.  

The Board notes that the veteran has alleged that he has 
degenerative disc disease and bipolar disorder that are 
related to service.  While the veteran is capable of 
providing information regarding his symptoms, as a layperson, 
he is not qualified to offer medical diagnosis or medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for degenerative disc disease or bipolar 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 38 
C.F.R. § 3.102 (2006).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for a back disability and 
entitlement to service connection for bipolar disorder.  

The veteran submitted his current claims in January 2003 and 
February 2003.  The RO wrote to the veteran in February 2003 
and notified him that he should submit new and material 
evidence to show that his back disability was incurred in or 
aggravated by his active duty.  He was informed that new 
evidence must be submitted to VA for the first time and 
material evidence must bear directly and substantially on the 
issue for consideration.  He was also was informed of the 
evidence/information needed to substantiate an underlying 
claim of service connection.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that the veteran wanted the RO to obtain 
on his behalf.  The RO also sent a letter to the veteran in 
April 2003 in regard to his claim of service connection for 
bipolar disorder and again informed him of the 
evidence/information needed to substantiate a claim of 
service connection.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that the veteran wanted the RO to obtain 
on his behalf.  In a September 2004 letter, the veteran was 
again informed that in order to reopen a previously denied 
claim, new evidence must be submitted to VA for the first 
time and material evidence must bear directly and 
substantially on the issue for consideration.  

The veteran was issued a statement of the case (SOC) in April 
2006 that informed him of all of the evidence of record, the 
pertinent statutory and regulatory provisions and the reasons 
and bases for the denial of his claims.  The RO issued a 
supplemental statement of the case (SSOC) in June 2006.  The 
veteran submitted additional evidence in February 2007 and 
executed a waiver of review by the VA RO at that time.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, in a September 2006 
letter, the veteran was told of the criteria used to award 
disability ratings and the criteria for assigning an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's SMRs and VA treatment records in 
developing the veteran's claims.  The veteran has not 
identified any outstanding evidence that could be obtained in 
the development of his claims.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran was afforded 
several VA examinations.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).


ORDER

Entitlement to service connection for degenerative disc 
disease is denied.  

Entitlement to service connection for bipolar disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


